Case: 21-10477     Document: 00516233741         Page: 1    Date Filed: 03/10/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      March 10, 2022
                                  No. 21-10477                         Lyle W. Cayce
                                                                            Clerk

   Troy Mitchell, Individually and on Behalf of the
   Estate of Emma Mitchell,

                                                            Plaintiff—Appellee,

                                      versus

   Advanced HCS, L.L.C., doing business as Wedgewood Nursing
   Home; Wedgewood Rehab; Nursing GS, L.L.C.; TOM GS,
   L.L.C.,

                                                       Defendants—Appellants.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:21-CV-155


   Before Owen, Chief Judge, and Clement and Engelhardt, Circuit
   Judges.
   Kurt D. Engelhardt, Circuit Judge:
          Federal courts have limited jurisdiction. We may only adjudicate cases
   and controversies to which the federal “judicial Power” extends. U.S.
   Const. art. III; see Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 372
   (1978) (explaining that “Acts of Congress” likewise limit the jurisdiction of
   federal courts). Typically, this power does not extend to state-law disputes
   between citizens of the same state. See 28 U.S.C. § 1331; 28 U.S.C. § 1332.
Case: 21-10477        Document: 00516233741              Page: 2      Date Filed: 03/10/2022




                                         No. 21-10477


   Defendants-Appellants ask us to exercise power over such a dispute. But the
   trio of jurisdictional doctrines they invoke are inapplicable here, so we
   cannot. 1 We therefore AFFIRM the district court and REMAND with
   directions to further REMAND this case to state court.
                                               I
           Emma Mitchell, a resident of Wedgewood nursing home, tragically
   passed away in May 2020 from pneumonia, heart disease, and complications
   from COVID-19. Plaintiff-Appellee Troy Mitchell (“Mitchell”), son of
   Emma Mitchell and executor of her estate, sued Defendants-Appellants
   (collectively “Wedgewood”) in Texas state court in December 2020.
   Mitchell alleged state-law causes of action for medical negligence, corporate
   negligence, and gross negligence. There is no dispute that both parties are
   citizens of Texas.
           Wedgewood removed the case to federal district court. It argued that
   the Public Readiness and Emergency Preparedness Act (“PREP Act” or
   “the Act”) completely preempted Mitchell’s state-law claims and created
   federal jurisdiction, that it could remove under the federal officer removal
   statute, and that jurisdiction existed under the Grable doctrine. Mitchell
   moved to remand back to state court. The district court granted the motion,
   holding that the Act did not completely preempt Mitchell’s state-law claims.



           1
              At least two other federal Courts of Appeals have addressed near-identical
   arguments in near-identical cases and have likewise rejected them. In Maglioli v. All. HC
   Holdings LLC, 16 F.4th 393, 400 (3d Cir. 2021), the Third Circuit held as we do here and
   later declined to take the case en banc. Maglioli v. All. HC Holdings LLC, No. 20-2833 (3d.
   Cir. Feb. 7, 2022). After oral argument in this case, the Ninth Circuit decided Saldana v.
   Glenhaven Healthcare LLC, --- F.4th ----, 2022 WL 518989 (9th Cir. Feb. 22, 2022), holding
   likewise. Although not binding on this court, we find the reasoning of our sister circuits
   both sound and persuasive, particularly given the similarities between those cases and this
   one.




                                               2
Case: 21-10477        Document: 00516233741              Page: 3       Date Filed: 03/10/2022




                                          No. 21-10477


   Mitchell v. Advanced HCS, LLC, No. 4:21-CV-00155-P, 2021 WL 1247884,
   at *4–5 (N.D. Tex. Apr. 5, 2021). The court did not, however, address
   Wedgewood’s alternate bases for removal. See generally id.
           Because this appeal concerns jurisdiction alone, we review the district
   court’s holding de novo. Tenth St. Residential Ass’n v. City of Dallas, 968 F.3d
   492, 498 (5th Cir. 2020).
                                               II
           We first address whether the PREP Act completely preempts
   Mitchell’s state-law negligence claims. Generally, a defendant may only
   remove a case to federal court if the plaintiff could have originally filed the
   case there. 28 USC § 1441(a). If a dispute does not satisfy diversity
   jurisdiction then, subject to the “well-pleaded complaint rule,” a complaint
   must raise a federal question to be removable. Caterpillar Inc. v. Williams, 482
   U.S. 386, 392 (1987). That federal question must be “presented on the face”
   of the complaint to satisfy the rule. Id.
           Complete preemption is an exception to the well-pleaded complaint
   rule. 2 It creates federal jurisdiction if Congress, by statute, “completely pre-
   empt[s] a particular area [such] that any civil complaint raising [the] select
   group of claims is necessarily federal in character.” Metro. Life Ins., 481 U.S.
   at 63–64; see GlobeRanger Corp. v. Software AG, 691 F.3d 702, 705 (5th Cir.


           2
               Complete preemption should not be confused with ordinary or defensive
   preemption. Complete preemption gives federal courts the power to adjudicate a case in
   the first place, Elam v. Kan. Cty. S. Ry. Co., 635 F.3d 796, 803 (5th Cir. 2011), while
   defensive preemption is “an affirmative defense that a defendant can invoke ‘to defeat a
   plaintiff’s state-law claim on the merits by asserting the supremacy of federal law.’” Spear
   Mktg. Inc. v. BancorpSouth Bank, 844 F.3d 464, 467 n.3 (5th Cir. 2016) (quoting Cmty. State
   Bank v. Strong, 651 F.3d 1241, 1261 n.16 (11th Cir. 2011)). Because defenses are not raised
   on the face of the complaint, defensive preemption does not create federal question
   jurisdiction. Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987).




                                                3
Case: 21-10477        Document: 00516233741              Page: 4       Date Filed: 03/10/2022




                                          No. 21-10477


   2012). That happens when a federal law creates an “exclusive cause of
   action” and “set[s] forth procedures and remedies governing that cause of
   action,” such that it “wholly displaces the state-law cause of action.”
   Beneficial Nat’l Bank v. Anderson, 539 U.S. 1, 8 (2003).
           To establish complete preemption, Wedgewood must therefore show
   that: “(1) the statute contains a civil enforcement provision that creates a
   cause of action that both replaces and protects the analogous area of state
   law; (2) there is a specific jurisdictional grant to the federal courts for
   enforcement of the right;” and (3) there is a clear congressional intent that
   the federal cause of action be exclusive. Gutierrez v. Flores, 543 F.3d 248, 252
   (5th Cir. 2008) (quoting Johnson v. Baylor Univ., 214 F.3d 630, 632 (5th Cir.
   2000)). Once established, the question becomes whether Mitchell “could
   have brought” his state-law claims under the federal cause of action. Aetna
   Health Inc. v. Davila, 542 U.S. 200, 210 (2004). If so, they are completely
   preempted.
                                               A
           Because this issue turns on the provisions of the PREP Act, we must
   consider those provisions. 3 The Act contains a broad grant of immunity from


           3
             Wedgewood cites various agency documents, most notably an Advisory Opinion
   by the Department of Health and Human Services’ Office of the General Counsel, in
   support of its argument that the PREP Act completely preempts state-law negligence
   claims. See Dep’t of Health & Human Servs., Off. of the Gen. Counsel,
   Advisory Opinion 21-01 on the Pub. Readiness and Emergency
   Preparedness Act Scope of Preemption Provision 2–3, (Jan. 8, 2021). But
   agency interpretations of “[t]he scope of judicial review” are not entitled to Chevron
   deference. Smith v. Berryhill, 139 S. Ct. 1765, 1778 (2019); see Texas v. EPA, 829 F.3d 405,
   417 (5th Cir. 2016) (citations omitted) (holding that this court has the exclusive power to
   determine its own jurisdiction and declining to afford deference); see generally Chevron,
   U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837 (1984). Nor are these
   interpretations entitled to Skidmore deference. See generally Skidmore v. Swift & Co., 323
   U.S. 134 (1944). As the district court noted, the Advisory Opinion “cites no cases”




                                                4
Case: 21-10477        Document: 00516233741              Page: 5       Date Filed: 03/10/2022




                                          No. 21-10477


   any suit “for loss[es] caused by, arising out of, relating to, or resulting from
   the administration to or the use by an individual of a covered
   countermeasure.” 42 U.S.C. § 247d-6d(a)(1). Thus, there must be a “causal
   relationship” between an injury and the “administration to or use by an
   individual of a covered countermeasure.” Id. § (a)(2)(B). These protections
   only apply, however, if the Secretary of the Department of Health and
   Human Services (the “Secretary” of “HHS”) makes a declaration through
   the Federal Register, identifies a current or impending public health
   emergency, identifies covered countermeasures, states that the immunity
   provision is in effect, and meets other statutory requirements in the
   declaration. Id. § (b). Courts lack jurisdiction to review any action by the
   Secretary in making a declaration. Id. § (b)(7). Likewise, declarations
   preempt state law. Id. § (b)(8).
           For most who suffer an injury that falls under the immunity provision,
   the sole remedy is compensation from the “Covered Countermeasures
   Process Fund,” as determined by an administrative process. 42 U.S.C.
   § 247d-6e(a). This is likewise an exclusive remedy. Id. § (d)(4). There is an
   exception for “death or serious physical injury proximately caused by willful
   misconduct.” Id. § (d)(1). The United States District Court for the District
   of Columbia has exclusive jurisdiction to adjudicate these willful-misconduct
   claims. Id. § (e)(1). Generally, claimants must first exhaust the administrative
   remedies discussed above before going to court. 42 U.S.C. § 247d-6e(d)(1).




   supporting its conclusion. Mitchell, 2021 WL 1247884, at *4. Worse still, a “growing
   consensus” of district courts—and the Third Circuit—rejected the agency’s position. Id.
   at *2–3 (gathering cases); see Maglioli, 16 F.4th at 404. These documents therefore lack the
   “power to persuade” and we do not afford them any deference. Cf. Skidmore, 323 U.S. at
   140.




                                                5
Case: 21-10477      Document: 00516233741           Page: 6    Date Filed: 03/10/2022




                                     No. 21-10477


          The Act defines willful misconduct as “an act or omission that is taken
   intentionally to achieve a wrongful purpose; knowingly without legal or
   factual justification; and in disregard of a known or obvious risk that is so
   great as to make it highly probable that the harm will outweigh the benefit.”
   42 U.S.C. § 247d-6d(c)(1)(A) (cleaned up). The Act also provides that the
   definition of willful misconduct “shall be construed as establishing a standard
   for liability that is more stringent than a standard of negligence in any form
   or recklessness.” Id. § (c)(1)(B).
          In sum, once the Secretary promulgates a declaration, most injuries
   caused by a covered person administering a covered countermeasure are
   subject to the sole remedy of a compensation fund. There is a narrow
   exception for willful-misconduct claims, which proceed under an exclusive
   federal cause of action in the United States District Court for the District of
   Columbia, but only after the claimant has exhausted administrative remedies.
                                          B
          The Act does not completely preempt Mitchell’s state-law negligence
   claims. First, the only cause of action it creates is for willful misconduct. See
   42 U.S.C. § 247d-6e(d)(1). Assuming—without deciding—that the willful-
   misconduct cause of action is completely preemptive, the question is whether
   Mitchell “could have brought” the instant claims under that cause of action.
   Aetna Health, 542 U.S. at 210. He could not. The Act clearly states that its
   willful-misconduct cause of action creates “a standard for liability that is
   more stringent than a standard of negligence in any form or recklessness.” 42
   U.S.C. § 247d-6d(c)(1)(B) (emphasis added). Mitchell only asserts
   negligence causes of action. Thus, the existence of the willful-misconduct
   cause of action cannot completely preempt his claims. See Maglioli, 16 F.4th
   at 409–10 (concluding that the Act is completely preemptive as to willful-
   misconduct claims, but not as to state-law negligence claims).




                                          6
Case: 21-10477      Document: 00516233741           Page: 7   Date Filed: 03/10/2022




                                     No. 21-10477


          Second, the compensation fund that the Act creates is not completely
   preemptive under this court’s precedents. To begin, a “compensation fund
   is not a cause of action.” Id. at 411. It may be a civil-enforcement provision,
   but such provisions must nevertheless “create[] a cause of action.”
   Gutierrez, 543 F.3d at 252. As the Third Circuit noted, “neither the Supreme
   Court nor any circuit court has extended complete preemption to a statute
   because it created a compensation fund.” Maglioli, 16 F.4th at 412. We
   decline to do so here.
          Assuming arguendo that the compensation fund suffices as a cause of
   action, the Act nevertheless does not create “a specific jurisdictional grant to
   the federal courts for enforcement of the right.” Gutierrez, 543 F.3d at 252.
   Instead, the Secretary oversees administration of the fund. 42 U.S.C. § 247d-
   6e(a–b). Worse, the statute expressly withdraws jurisdiction from any court,
   state or federal, concerning “any action [taken] by the Secretary” in doing
   so. Id. § (b)(5)(C). The Act therefore fails to meet the second prong of our
   complete-preemption test.
          At oral argument, counsel for Wedgewood highlighted Elam as a case
   supporting complete preemption here. Elam is instructive, but not in the way
   Wedgewood imagines. That case concerned the Interstate Commerce
   Commission Termination Act (“ICCTA”). Elam, 635 F.3d at 804. The
   ICCTA created the Surface Transportation Board (“STB”) and gave that
   body “exclusive federal regulatory jurisdiction” to regulate the railroads
   “and [created] exclusive federal remedies” for violations of those
   regulations. Id. But those exclusive federal remedies include, inter alia, a
   general remedy for damages that “may” be brought as “a complaint with the
   Board” or as “a civil action.” 49 U.S.C. § 11704(c)(1). Jurisdiction over those
   civil actions resides with “the district courts of the United States” and
   “State court[s] of general jurisdiction having jurisdiction of the parties.” Id.
   § (d)(1). In other words, the STB makes the rules, and an injured party can



                                          7
Case: 21-10477      Document: 00516233741          Page: 8   Date Filed: 03/10/2022




                                    No. 21-10477


   choose whether to file a complaint with the STB or have their day in court.
   The plaintiff’s claim in Elam was completely preempted because it was based
   on a state statute, “the effect of [which] [wa]s to economically regulate
   [railroad] switching operations. Elam, 635 F.3d at 807 (5th Cir. 2011). The
   ICCTA granted sole authority to do so to the STB, so that claim was
   completely preempted.
          The plain text of the PREP Act, as discussed above, compels the
   opposite conclusion. Like the ICCTA, there is clear congressional intent that
   the prescribed remedies be exclusive. But unlike the ICCTA, the PREP Act
   does not create a general cause of action that would preempt state-law
   negligence claims. Nor does it contain “a specific jurisdictional grant to the
   federal courts” to adjudicate any such cause of action. Gutierrez, 543 F.3d at
   252. The features of the ICCTA that make it completely preemptive are
   conspicuously absent in the PREP Act.
          The Second Circuit’s consideration of a different analogous statute is
   likewise instructive. See In re WTC Disaster Site, 414 F.3d 352 (2d Cir. 2005).
   That statute was the Air Transportation Safety and System Stabilization Act
   of 2001 (“ATSSSA”) enacted after the September 11th terrorist attacks. Id.
   at 373. Those eligible for recovery could either pursue compensation from
   the ATSSSA’s Victim Compensation Fund or assert a statutory federal cause
   of action in the United States District Court for the Southern District of New
   York. Id. at 373–75. The court found that the statute’s language showed a
   clear intent to displace state law, but it distinguished between the cause of
   action and the compensation fund. Id. at 375–76; see Maglioli, 16 F.4th at 412
   (discussing In re WTC and noting that it “distinguished the cause of action
   from the compensation fund”). It held that the exclusive federal cause of
   action was completely preemptive as the statute expressly made that cause of
   action exclusive and conferred jurisdiction over all claims to the district
   court. In re WTC, 414 F.3d at 375–76.



                                         8
Case: 21-10477      Document: 00516233741           Page: 9    Date Filed: 03/10/2022




                                     No. 21-10477


          Like the ATSSSA, the PREP Act creates an exclusive federal cause of
   action. Like the ATSSSA, the cause of action is different from the
   compensation fund. But the ATSSSA’s cause of action is a general one that
   is not limited to willful misconduct. And, as the district court explained, “the
   ATSSSA permits a (specific) federal court to adjudicate ATSSSA claims
   fully on the merits under section 408 of that statute, [while] the PREP Act
   permits no such thing.” Mitchell, 2021 WL 1247884, at *4. Like the ICCTA,
   there are material differences between the ATSSSA and the PREP Act.
   Those differences cut decisively against complete preemption of Mitchell’s
   claims.
          Because the compensation fund created by the Act does not satisfy
   this Circuit’s test for complete preemption, and because Mitchell could not
   have brought his claims under the willful-misconduct cause of action, those
   claims are not completely preempted. We therefore agree with the district
   court and affirm its holding.
                                          III
          Wedgewood next argues that Mitchell’s claims raise a significant
   federal issue that creates federal jurisdiction under the Grable doctrine. This
   argument falls flat.
          In Grable, the Supreme Court recognized that “in certain cases
   federal-question jurisdiction will lie over state-law claims that implicate
   significant federal issues.” Grable & Sons Metal Prods., Inc. v. Darue Eng’g &
   Mfg., 545 U.S. 308, 312 (2005). Grable applies if: “(1) resolving a federal issue
   is necessary to resolution of the state-law claim; (2) the federal issue is
   actually disputed; (3) the federal issue is substantial; and (4) federal
   jurisdiction will not disturb the balance of federal and state judicial
   responsibilities.” The Lamar Co., L.L.C. v. Miss. Transp. Comm’n, 976 F.3d
   524, 529 (5th Cir. 2020) (internal quotations and citations omitted). These




                                          9
Case: 21-10477     Document: 00516233741            Page: 10   Date Filed: 03/10/2022




                                     No. 21-10477


   conditions are difficult to meet. Id. Like most federal question doctrines,
   Grable is applied in the shadow of the well-pleaded complaint rule. Id. (citing
   Gutierrez, 543 F.3d at 251). Thus, the court looks to the face of a plaintiff’s
   well-pleaded complaint to determine whether the issues it raises implicate
   Grable. Id. The category of cases that satisfy these requirements is “‘special
   and small.’” Bd. of Comm’rs of Se. La. Flood Prot. Auth.-E. v. Tenn. Gas
   Pipeline Co., 850 F.3d 714, 721 (5th Cir. 2017) (quoting Gunn v. Minton, 568
   U.S. 251, 258 (2013)). The type of claim that creates a federal question under
   Grable is typically a state-law claim premised on some component of federal
   law. For example, a negligence claim that is premised on the existence of a
   duty established by federal law creates a federal question. Id. at 722–23.
          Wedgewood argues that the PREP Act’s broad grant of immunity, its
   exclusive remedial scheme, and agency guidance documents create a
   significant federal issue in the context of the COVID-19 pandemic. That
   argument fails because the relevance of the Act’s immunity provisions is
   defensive, as is its preemptive effect. To the extent agency action compelled
   Wedgewood’s conduct here, Wedgewood may assert an additional
   preemption defense. See Greenwich Ins. Co. v. Miss. Windstorm Underwriting
   Ass’n, 808 F.3d 652, 655 (5th Cir. 2015). But when a federal issue is raised
   “[a]s a defense, it does not appear on the face of a well-pleaded complaint.”
   Metro. Life Ins., 481 U.S. at 63 (citation omitted). Thus, these federal issues
   are neither raised nor disputed on the face of the complaint, and Grable does
   not apply.
                                         IV
          Finally, Wedgewood argues that it may avail itself of the federal officer
   removal statute, which allows qualifying persons to “remove cases to federal
   court that ordinary federal question removal would not reach . . . , so long as
   the officer asserts a federal defense in the response” to a complaint. Latiolais




                                         10
Case: 21-10477     Document: 00516233741            Page: 11    Date Filed: 03/10/2022




                                     No. 21-10477


   v. Huntington Ingalls, Inc., 951 F.3d 286, 290 (5th Cir. 2020) (en banc)
   (discussing 28 U.S.C. § 1442(a)). The statute is construed broadly and in
   favor of a federal forum. Williams v. Lockheed Martin Corp., 990 F.3d 852, 859
   (5th Cir. 2021). “[T]o remove under section 1442(a), a defendant must show
   (1) it has asserted a colorable federal defense, (2) it is a ‘person’ within the
   meaning of the statute, (3) that has acted pursuant to a federal officer’s
   directions, and (4) the charged conduct is connected or associated with an
   act pursuant to a federal officer’s directions.” Latiolais, 951 F.3d at 296. The
   “archetypal” case arises when a government contractor is sued. Williams,
   990 F.3d at 859; see, e.g., Latiolais, 951 F.3d at 289 (contractor allegedly
   installed asbestos on a U.S. Navy ship at the direction of the Navy).
          Wedgewood fails to satisfy the third prong of this test because it was
   not “act[ing] pursuant to a federal officer’s directions.” Latiolais, 951 F.3d
   at 296. The statute requires that a private-party defendant show that they
   were “acting under” a federal officer or agency. 28 U.S.C. § 1442(a)(1).
   “Acting under” is a broad phrase. Watson v. Philip Morris Cos., 551 U.S. 142,
   147 (2007). But it is not limitless. It requires that a private party have a
   subordinate relationship to the federal officer or agency in question. Such
   relationships typically involve “subjection, guidance, or control.” Id. at 151
   (citations omitted). Further, the relationship “must involve an effort to
   assist, or to help carry out, the duties or tasks of the federal superior.” Id. at
   152 (citations omitted). “[S]imply complying with the law” is not enough. Id.
          “The upshot is that a highly regulated firm cannot find a statutory
   basis for removal in the fact of federal regulation alone . . . even if the
   regulation is highly detailed and even if the private firm’s activities are highly
   supervised and monitored.” Id. at 153. For example, government contractors
   who “go[] beyond simple compliance” by “help[ing] officers fulfill other
   basic governmental tasks” qualify under the statute. Id. at 154; see also
   Maryland v. Soper (No. 1), 270 U.S. 9, 30 (1926) (chauffeur for prohibition



                                           11
Case: 21-10477      Document: 00516233741          Page: 12   Date Filed: 03/10/2022




                                    No. 21-10477


   agents); Davis v. South Carolina, 107 U.S. 597, 600 (1883) (U.S. Army
   corporal assisting revenue agent); In re Commonwealth’s Motion to Appoint
   Couns. Against or Directed to Def. Ass’n of Phila., 790 F.3d 457, 469 (3d Cir.
   2015) (nonprofit community defenders).
          Wedgewood raises three principal arguments for why it was “acting
   under” the government and may utilize the removal statute. Each fails.
                                         A
          First, Wedgewood argues that it was designated as “critical
   infrastructure” and “enlisted” in the government’s efforts to combat
   COVID-19, subjecting it to “the federal government’s direction under its
   close supervision.” Wedgewood does not, however, cite any record evidence
   of enlistment, direction, or close supervision. As for critical infrastructure
   designation, the Eighth Circuit recently rejected that argument—in
   persuasive fashion—in Buljic v. Tyson Foods, Inc., 22 F.4th 730, 739–42 (8th
   Cir. 2021). That case involved a food processing company which was part of
   an industry that had been designated “critical infrastructure”—along with
   the rest of the “food and agriculture” sector—under the same Presidential
   Policy Directive that Wedgewood invokes here. Id. at 739–40 (citing and
   discussing Presidential Policy Directive 21 – Critical Infrastructure Security
   and Resilience, DCPD-201300092 (Feb. 12, 2013) [hereinafter PPD-21]).
   But, as the Eighth Circuit noted, “[t]he 2013 list [of critical infrastructure]
   included sectors as broad as “‘Commercial Facilities,’ ‘Financial Services,’
   and ‘Healthcare.’” Id. at 740. It would be absurd for “mere designation of
   an industry as important—or even critical—[to be] sufficient to federalize an
   entity’s operations and confer federal jurisdiction.” Id. (citing Maglioli, 16
   F.4th at 406).
          Nor do more specific critical-infrastructure designations pursuant to
   PPD–21 help matters. The Third Circuit noted that such designations




                                         12
Case: 21-10477     Document: 00516233741             Page: 13     Date Filed: 03/10/2022




                                     No. 21-10477


   include “doctors, weather forecasters, clergy, farmers, bus drivers,
   plumbers, dry cleaners, and many other workers.” Maglioli, 16 F.4th at 406
   (discussing Cybersecurity & Infrastructure Sec. Agency,
   Advisory Memorandum on Ensuring Essential Critical
   Infrastructure Workers’ Ability to Work During the
   Covid-19      Response        7   (Dec.     16,    2020)     [hereinafter   CISA
   Memorandum]). These “inten[tionally] . . . overly inclusive,” CISA
   Memorandum at 7, designations cannot suffice to “deputize all of these
   private-sector workers as federal officers.” Maglioli, 16 F.4th at 406. Indeed,
   under Wedgewood’s theory, all lawyers are federal officers. See CISA
   Memorandum at 19.
          As the Third and Eighth Circuits concluded, designation of nearly the
   entire private economy as critical infrastructure cannot create the kind of
   relationship required for a private entity to utilize the federal officer removal
   statute. Such a broad expansion of federal jurisdiction is supported by
   “[n]either [the] language, nor [the] history, nor [the] purpose” of the statute.
   Watson, 551 U.S. at 153.
                                          B
          Second, Wedgewood argues that the Centers for Disease Control and
   Prevention (“CDC”) and the Centers for Medicare and Medicaid Services
   (“CMS”) “engaged nursing homes in a uniquely mandated role to aid in the
   government’s efforts.” For support, Wedgewood cites numerous agency-
   authored documents in the record. These are unavailing. They consist of
   permissive guidance, publishing of best practices, helpful suggestions, or a
   combination thereof. They set forth aspirations and expectations, not
   mandates. “[V]erbiage denoting guidance, not control,” is insufficient to
   establish the kind of relationship necessary to invoke the statute. Maglioli, 16
   F.4th at 405 (citing Watson, 551 U.S. at 153). The closest any of these




                                          13
Case: 21-10477        Document: 00516233741               Page: 14       Date Filed: 03/10/2022




                                           No. 21-10477


   documents come to any mandatory direction is the intermittent statement by
   CMS that it will conduct surveys “to investigate compliance” with existing
   regulations. But close monitoring of mere compliance is not enough. Watson,
   551 U.S. at 153. 4 Instead, the Supreme Court has made it “clear” that the
   type of relationship necessary for removal “must involve an effort to assist, or
   to help carry out, the duties or tasks of the federal superior.” Id. at 152 (first
   emphasis added). That kind of relationship is absent here.
                                                C
           Finally, Wedgewood urges this court to adopt a “regulation plus”
   theory. That theory provides that comprehensive and detailed regulations
   alone may allow a private entity to remove under the statute. Bakalis v.
   Crossland Sav. Bank, 781 F. Supp. 140, 145 (E.D.N.Y. 1991). Bakalis
   constitutes the sum total of authority that Wedgewood cites in support of this
   theory and, as Wedgewood admits, Bakalis was decided before Watson.
   Watson expressly rejected any notion that “the fact of federal regulation
   alone” could suffice under the statute “even if the regulation is highly


           4
             In its reply brief, Wedgewood cites a statement by CMS that calls its efforts
   “unprecedented targeted direction.” Ctrs. for Medicare & Medicaid Servs.,
   COVID-19 Long-Term Care Facility Guidance (Apr. 2, 2020). But by its own
   terms, that document is discussing “new recommendations” about what nursing homes and
   long-term care facilities “should” do, including “immediately ensur[ing] that they are
   complying with all CMS and CDC guidance.” Id. (emphasis added).
            Close examination of the documents that constitute this “unprecedented targeted
   direction” bolsters the conclusion that this statement is mere press-release puffery. These
   “strict infection control and other screening recommendations” are just that. Id. (emphasis
   added). Although the press release announcing visitor restrictions refers to the agency
   “direct[ing] nursing homes,” the actual document does not direct anything. Like all the
   others, it merely recommends that “[f]acilities should restrict visitation of all visitors and
   non-essential health care personnel.” Ctrs. for Medicare & Medicaid Servs.,
   Guidance for Infection Control and Prevention of Coronavirus
   Disease 2019 (COVID-19) in Nursing Homes 2 (Mar. 13, 2020) (emphasis
   added).




                                                14
Case: 21-10477     Document: 00516233741           Page: 15   Date Filed: 03/10/2022




                                    No. 21-10477


   detailed and even if the private firm’s activities are highly supervised and
   monitored.” 551 U.S. at 153. Wedgewood cites no authority applying a
   “regulation plus” framework after Watson, and we decline to revive that
   theory.
                                         V
          At bottom, Wedgewood attempts to both transform a preemption
   defense into a grant of jurisdiction and recast private healthcare companies
   as deputies of the federal government. We reject these overtures. In doing so,
   we agree with the only other federal circuit courts to address these same
   arguments. Mitchell’s state-law negligence claims will be adjudicated in state
   court. AFFIRMED and REMANDED with directions to further
   REMAND this case to the appropriate state court.




                                         15